U.S. BANCORP FUND SERVICES, LLC 2020 East Financial Way Suite 100 Glendora, CA 91741 May 5, 2010 Via EDGAR Transmission U.S. Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C.20549 Re:Rochdale Investment Trust File Nos.333-47415 and 811-08685 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, Rochdale Investment Trust (the “Trust”) hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated April 30,2010, and filed electronically as Post-Effective Amendment No. 30 to the Trust’s Registration Statement on Form N-1A on April 29, 2010. If you have any questions or require further information, do not hesitate to contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. for U.S. Bancorp Fund Services, LLC
